Citation Nr: 0204822	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
scoliosis and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative changes of the lumbar spine and, if so, whether 
all of the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served in the Merchant Marines and had recognized 
active duty on twelve different voyages between October 1942 
and August 1945 which were as follows; October 22, 1942, to 
November 10, 1942; November 24,1942 to January 6, 1943; 
January 18, 1943 to February 6, 1943; February 7, 1943 to 
March 8, 1943; April 2, 1943 to May 9, 1943; June 7,1943 to 
July 6, 1943; March 29, 1944 to September 11, 1944; October 
16, 1944 to December 24, 1944; January 23, 1945 to April 9, 
1945; May 26, 1945 to July 16, 1945; July 31, 1945 to August 
6, 1945; and August 7, 1945 to August 15, 1945. 

The Board notes that on August 11, 1999, the Secretary of the 
Air Force, acting as Executive Agent of the Secretary of 
Defense, determined that the service of the group known as 
"American Merchant Marine Mariners Who Were in Active Ocean-
Going Service" during the period of August 15, 1945 to 
December 31, 1946, shall not be considered "active duty" 
under the provisions of Public Law 95-202 for the purposes of 
all laws administered by VA.  64 Fed. Reg. 48146 (1999).

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 10, 2001, which granted a 
motion for remand, vacated an August 2000 Board decision, and 
remanded the case for further development.  The case arose 
from a May 1998 rating decision by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening claims for entitlement to 
service connection for scoliosis and degenerative joint 
disease.  


FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied entitlement 
to service connection for scoliosis.  The veteran appealed 
that determination to the Court but an October 1997 order 
dismissed the appeal because the veteran had submitted 
notification of his desire to withdraw his appeal.

2.  In March 1997, the RO denied entitlement to service 
connection for degenerative changes of the lumbar spine.  The 
veteran was notified of his procedural and appellate rights 
on March 26, 1997; however, correspondence which may be 
reasonably construed as a notice of disagreement was not 
received within the subsequent one-year period.

3.  The evidence submitted since the December 1996 Board 
decision and the March 1997 RO rating decision includes no 
new evidence which bears directly and substantially upon the 
specific matters under consideration which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied entitlement 
to service connection for scoliosis is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  The March 1997 rating decision which denied entitlement 
to service connection for degenerative changes of the lumbar 
spine is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).

3.  Evidence submitted since the December 1996 Board decision 
and the March 1997 rating decision in support of the 
veteran's application to reopen the claims for entitlement to 
service connection for scoliosis and degenerative changes of 
the lumbar spine is not new and material. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

Although the Court remanded the present case for 
consideration of changes in the applicable law as a result of 
the VCAA, the Board notes the VCAA specifically states that 
nothing in section 5103A "shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured."  
The Board also notes that under the provisions of section 
5103A(g) the Secretary has proposed to provide limited 
assistance to claimants trying to reopen finally decided 
claims for any claim to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (emphasis added).  
However, as the veteran's claim to reopen was received prior 
to August 29, 2001, the Board finds the amendment to 
38 C.F.R. § 3.156(a) is inapplicable in this case and the 
claim must be considered based upon the law effective prior 
to that revision.

To the extent the VCAA may create an additional duty under 
section 5103 for VA to notify a claimant and the claimant's 
representative, if any, of evidence necessary to substantiate 
a claim, the Board finds the veteran and his representative 
were adequately notified of the evidence necessary to 
substantiate claims as to the matters on appeal.  The record 
in this case demonstrates that the December 1996 Board 
decision thoroughly informed the veteran and his 
representative of the applicable VA law concerning service 
connection and that they were specifically informed that the 
claim for entitlement to service connection for scoliosis 
failed because no competent medical evidence linking the 
current disability to service had been submitted.  In fact, 
the Board decision noted that the RO had provided the veteran 
more assistance than required by law and noted that a July 
1995 VA medical opinion had found the veteran's degenerative 
changes or scoliosis were not more likely than not related to 
his claimed injury during active service.  

In addition, in a March 1997 rating decision the veteran and 
his representative were notified that the evidence of record 
was not sufficient to establish a relationship between the 
current degenerative changes of the lumbar spine and any 
disease or injury during military service.  The Board also 
notes that the May 1998 rating decision, the March 1999 
statement of the case, and the August 2000 Board decision 
notified the veteran and his representative of the evidence 
necessary to substantiate an application to reopen a 
previously denied claim which had become final.  Therefore, 
the Board finds that VA has met the notice and duty to assist 
provisions contained in the new law.  

The Board notes that the veteran's representative claims the 
case should be remanded to the RO, in essence, for de novo 
adjudication of the issues of entitlement to service 
connection and that in a May 2002 informal brief the 
representative claimed section 7 of the VCAA and a February 
2001 VA General Counsel Precedent Opinion, VAOGCPREC 3-2001, 
were pertinent to the matters on appeal and required the case 
be returned to the RO.  The Board notes that section 7 of the 
VCAA provides, in essence, that upon proper motion 
readjudication applies for rating decisions which became 
final during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the VCAA and which 
were issued because the claim was not well grounded.  The 
Board finds, however, that VAOGCPREC 3-2001 and section 7(b) 
of the VCAA are inapplicable in this case because the denial 
of the veteran's claim for entitlement to service connection 
for scoliosis became final in October 1997 when the Court 
dismissed his appeal and that the denial of his claim for 
entitlement to service connection for degenerative changes of 
the lumbar spine became final in March 1998 because he did 
not submit correspondence which could reasonably be construed 
as a notice of disagreement from the March 1997 rating 
decision.  

In the May 2002 informal brief the representative also 
claimed additional development was required to obtain copies 
of logbooks of other ships on which the veteran served from 
1942 to 1945.  The Board notes the Court has held that VA had 
a duty to assist a veteran in obtaining records when placed 
on notice that relevant medical records existed.  See Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  In this case, however, 
the veteran has reported, including in a December 1991 
statement and at his February 1994 personal hearing, that he 
did not receive medical treatment for a back disorder until 
many years, approximately 40, after his claimed active 
service injury.  The evidence of record shows the veteran has 
never indicated he received medical treatment for his back 
disorder during active service or that other ship records 
would, other than by speculative relation to coincidental 
events, show he injured his back or that he received any 
treatment for a back disorder.  

As the veteran has not identified the existence of any 
specific medical records pertinent to his claims, the Board 
finds the RO adequately assisted him in the development of 
the claims and that an additional search for records would be 
futile and is, therefore, not warranted.  While the veteran's 
representative contends, in essence, that additional 
development is warranted because of the veteran's age and the 
possibility that he had forgotten about pertinent records or 
events, the Board finds this claim is inconsistent with the 
veteran's actual statements and is too speculative to justify 
further delay before appellate review of his claims.  Based 
upon the evidence of record, the Board must conclude that 
there is no reasonable possibility that the additional 
development requested by the representative would result in 
the acquisition of competent evidence pertinent to the 
matters on appeal.  

In addition, the Board notes that correspondence from the 
National Archives and Records Administration dated in June 
1990 indicates the veteran had been provided copies of the 
logbooks of 5 out of 6 ships for which he had requested 
information but that his name had not been included on the 
crew lists for the SS Denali for the period from November 
1942 to March 1944.  Therefore, the Board finds the veteran 
has or has had in his possession the records his 
representative believes should be obtained, that he has not 
submitted them as evidence in support of his claims, and that 
additional development as to this matter is not warranted.  
The Court has held that the duty to assist is not a one-way 
street and a claimant cannot passively wait for assistance in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board further finds that the VCAA changes to section 5107 
are not relevant to the present matters on appeal because 
neither the prior or revised versions of that section may be 
read as in conflict or superceding the specific provisions of 
section 5108.  There is also sufficient evidence in this case 
to demonstrate that the preponderance of the evidence was 
against the veteran's previous claims such that consideration 
of the benefit of the doubt rule was not warranted.  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In light of the notice and development action provided in 
this case, the Board finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to December 1996

Service records show the veteran served in the Merchant 
Marines and had recognized active duty on twelve different 
voyages between October 1942 and August 1945.

Private medical records dated in July and August 1979 include 
diagnoses of fused left knee and associated compensatory low 
back pain and scoliosis.

In July 1990, the veteran submitted an application for VA 
benefits and requested entitlement to service connection for 
fused left knee and curved spine which developed and was 
aggravated by the rolling and pounding of vessels during the 
early years of his career, 1943 - 1945.  He noted he had 
received medical treatment for his fused left knee disability 
but identified no specific treatment for a back disorder.  

In support of his claims the veteran submitted a statement 
describing his pre-service left knee injury and noted that he 
had experienced back pain during the years 1942 to 1980.  He 
stated he had treated his back disorder with aspirin, 
liniments, ointments, hot salt water showers, and heating 
pads.  

A July 1990 private medical statement from Dr. J.N. noted the 
veteran had a history of left knee fusion and that in 1987 x-
rays demonstrated scoliosis with diffuse degenerative 
changes, osteophytic spurring at multiple levels, and 
narrowing of the disc space at L1-2.  It was noted that the 
veteran had complained of chronic back pain.

In September 1990, the RO denied entitlement to service 
connection for left knee fusion and curved spine.  It was 
indicated that the evidence demonstrated the veteran's left 
knee disorder was incurred prior to service and that his 
scoliosis was a congenital or developmental abnormality.  

In a January 1991 notice of disagreement the veteran claimed 
reasonable doubt had not been properly considered as to the 
issue of entitlement to service connection for a back 
disorder.  He stated he did not have a back problem prior to 
service and that because he spent 38 years working on ships 
there had to be aggravation of some kind.

In his March 1991 substantive appeal the veteran claimed the 
curvature or damage to his spine was a result of very bad 
weather during his service aboard the SS Kohala in Alaskan 
waters from April 2, 1943, to May 9, 1943.  He stated his 
fused left leg had been driven up into his hip socket and 
spine when the bow of the ship was lifted completely out of 
the water and pounded down into the sea.  He stated that that 
was the first time he ever felt pain in his spine.  He 
reported, in essence, that medical care had not been 
available for his back pain because he was a merchant seaman.

The veteran reiterated his claim in a December 1991 statement 
and noted he had reported the injury to his supervisor, E.W., 
who had suggested he treat the disorder with hot towels and 
showers.  He noted there had been no other medical attention 
or treatment available.  He reported he self-treated the 
disorder during the war and that it was 40 years later before 
he became aware of what had happened to his spine in 
April 1943.

In a March 1993 statement B.D. noted she had assisted the 
veteran in his search for E.W. but that they had been 
unsuccessful.

In April 1993, the RO received correspondence in support of 
the veteran's claim including a report of the SS Kohala's 
movements in 1942 and 1943.  

A January 1994 private medical report noted an x-ray 
examination included a diagnosis of degenerative changes and 
scoliosis with no significant change since July 21, 1987.

At his personal hearing in February 1994 the veteran 
reiterated his claim that he had incurred an injury to his 
back during active service in 1943.  He stated that there had 
been no one on board the ship to whom he go to for treatment 
but that he had reported the injury to the chief steward, his 
supervisor.  He reported, in essence, that his subsequent 
back pain had been intermittent but was aggravated whenever 
he was aboard ship in a storm.  He noted he had not filed an 
earlier claim for this disorder because his service in the 
Merchant Marines had not been recognized as active service 
for VA benefits until 1988.  

The veteran reiterated his claim in an undated statement 
apparently received in May 1994.

At his VA orthopedic examination in March 1994 the veteran 
reported he developed low back pain in 1943 as a result of 
the rolling and pounding of his ship.  He stated he had not 
seen a physician at that time but that he used hot packs on 
his back.  He reported that since that time he had 
experienced periodic low back pain, usually associated with 
heavy weather at sea.  The examiner, Dr. W.F., summarized the 
private medical evidence of record, described the veteran's 
current symptoms, and reported physical examination findings.  
The diagnoses included lumbar spondylosis and lumbar 
scoliosis secondary to leg length inequality, right greater 
than left.  

It was noted that the veteran's left knee injury at the age 
of twelve had resulted in the shortening of his left lower 
extremity and that this shortening had caused pelvic 
obliquity and lumbar scoliosis.  The examiner also noted that 
it was not felt that the veteran's present low back 
disabilities had been caused, on a more probable than not 
basis, by the 1943 incident described by the veteran.  It was 
the examiner's opinion that the veteran's present low back 
disorders were related to general wear and tear of the lumbar 
spine, as well as, scoliosis which developed secondary to the 
shortening of his left lower extremity.  

In a July 1995 VA orthopedic examination report Dr. W.F. 
noted diagnoses including left leg length inequality 
secondary to left knee arthrodesis, lumbar spondylosis, and 
thoracolumbar scoliosis.  The examiner stated the veteran had 
developed secondary compensatory scoliosis as a result of his 
leg length inequality and that as a result of the scoliosis 
through the years due to normal aging, wear, and tear he had 
developed degenerative changes to the lumbar spine.  It was 
the examiner's opinion that the veteran's scoliosis was not 
in any way caused by any specific injury he may have 
sustained in the course of his work as a merchant mariner and 
that it could not be stated on a more probable than not basis 
that his degenerative changes or scoliosis of the lumbar 
spine were related to the 1943 incident.

The veteran reiterated his claim in a December 1995 
statement, described recent problems he had experienced with 
his back, and complained he had been misinformed about 
medical technology at his February 1994 hearing.  

In December 1996, the Board denied entitlement to service 
connection for scoliosis because the veteran had not 
submitted a well-grounded claim.  It was noted that that the 
claim for entitlement to service connection for scoliosis 
failed because no competent medical evidence linking the 
current disability to service had been provided.  An October 
1997 Court order dismissed an appeal as to this matter based 
upon notification of the veteran's desire to withdraw the 
appeal.

Evidence Received Prior to March 1997

In a March 1997 rating decision, the RO denied entitlement to 
service connection for degenerative changes of the lumbar 
spine.  It was noted that the issue had been raised by the 
veteran's representative in an earlier brief and had been 
referred for adjudication by the Board.  The RO noted the 
evidence of record demonstrated the veteran's degenerative 
changes of the lumbar spine were due to his nonservice-
connected scoliosis and normal aging, wear, and tear and 
found a well-grounded claim had not been submitted.

Evidence Received After March 1997

In a February 1998 statement the veteran noted he was 
submitting a private medical opinion which was new and 
material evidence.  He stated, in essence, that the 
physician's statements were incorrect and described current 
problems he experienced with his back.  

A private medical statement from Dr. J.N. dated in January 
1998 noted the veteran had requested an opinion concerning 
his back disorder and how it related to his service in the 
Merchant Marines.  The physician stated that based upon a 
review of the extensive evidence in the veteran's Court file 
that he did not believe the veteran's lumbar scoliosis and 
degenerative joint disease of the lumbar spine were directly 
the result of injuries caused by his service.  It was his 
opinion that the veteran's chronic low back pain was related 
to his having worked on ships from 1943 to 1980 and his pre-
service fused left knee but that no one incident could be 
attributed to his complaints.  He noted that the veteran's 
career of standing many years, working on ships in the 
conditions he described, and conditions unique to that type 
of work more likely than not contributed to the chronic pain 
he experienced.

In his notice of disagreement the veteran reiterated his 
claim for entitlement to service connection for a back 
disorder, stated his belief that records indicating damage to 
his ship's cargo demonstrated he sustained an injury at that 
time, repeated his complaint that he had been misinformed 
about medical technology at his February 1994 hearing, and 
noted his belief that a spelling error in the VA decision 
demonstrated a lack of knowledge.

In his substantive appeal the veteran requested entitlement 
to a compensation payment of $50,000 and noted his 
disagreement with the March 1994 and July 1995 VA medical 
opinions.  He claimed, in essence, that the private medical 
opinion of Dr. J.N. had been misinterpreted.

In a July 2000 informal brief in support of the veteran's 
claim his representative, inter alia, requested additional 
development to obtain copies of records documenting the 
veteran's subsequent voyages regarding other incidents, 
complaints, or treatment for his claimed back disorders.

In a May 2002 informal brief in support of the veteran's 
claim the representative, inter alia, requested additional 
development to obtain copies of log books documenting the 
veteran's service on other ships during the period from 1942 
to 1945.  It was noted that the veteran had only claimed one 
specific injury had occurred on board the SS Kohala in 1943 
but that because of the veteran's age and his recollection of 
events approximately 60 years earlier any and all records 
possible should be obtained prior to appellate review.

Analysis

In this case, the record indicates that in December 1996 the 
Board denied entitlement to service connection for scoliosis.  
The veteran appealed that decision; however, in October 1997 
the Court dismissed the case based upon notification of his 
desire to withdraw the appeal.  Therefore, the December 1996 
Board decision is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).

In March 1997, the RO denied entitlement to service 
connection for degenerative changes of the lumbar spine.  The 
veteran was notified of his procedural and appellate rights 
by correspondence dated March 26, 1997.  In April 1997, the 
veteran submitted correspondence indicating a general protest 
and describing events in his life.  In May 1997, he submitted 
a request for a personal hearing before a member of the 
Board.  In February 1998, he submitted correspondence noting 
that enclosed private medical opinion was new and material 
evidence.  The Board notes the veteran's statements in the 
April 1997, May 1997, and February 1998 correspondence do not 
indicate he wished to appeal the March 1997 rating decision.

VA regulations provide that while special wording is not 
required a notice of disagreement must be in terms which can 
be reasonably construed as a disagreement with a 
determination and a desire for appellate review.  See 
38 C.F.R. § 20.201 (2001).  As the veteran's statements 
received within one year of his notice of the March 1997 
rating decision do not indicate a desire for appellate 
review, the Board finds the correspondence may not be 
reasonably construed as a notice of disagreement and that the 
March 1997 rating decision is now final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

The evidence submitted since the December 1996 Board decision 
and March 1997 rating decision includes the veteran's 
statements in support of his claims and a January 1998 
private medical statement indicating the physician's opinion 
that the veteran's lumbar scoliosis and degenerative joint 
disease were not believed to be directly the result of 
injuries during service.  The physician also stated that the 
veteran's chronic low back pain was more likely than not 
related to his working on ships from 1943 to 1980 and that no 
one incident could be attributed to his complaints.  It was 
noted that his pain was probably also related to his fused 
left knee which existed prior to service.

In statements submitted in support of the claim the veteran 
reiterated his prior claim as to entitlement to service 
connection.  He reported that he incurred an injury to his 
back during a voyage on the SS Kohala in April 1943 in which 
cargo had also been damaged.  He claimed, in essence, that 
the records of damage to the cargo during that voyage 
substantiated his claim of having incurred an injury at that 
time.  

Based upon a review of the record, the Board finds no new 
evidence has been submitted which demonstrates that the 
veteran's present scoliosis or degenerative joint disease is 
due to an injury or disease incurred in or aggravated by 
active service.  The Board finds the January 1998 private 
medical statement is cumulative of the medical evidence 
previously considered and is, in fact, adverse to the 
veteran's claim.  The veteran's statements and opinions as to 
a relationship between his present back disabilities and 
service are also cumulative of his prior statements.  

Although the veteran contends, in essence, that the January 
1998 private medical opinion should be interpreted as stating 
that aggravation of his chronic low back pain began in 1943 
due to his having worked on ships, the Board finds such an 
interpretation is out of context and is inconsistent with the 
physician's clear statement that the disorder was not 
directly the result of injuries caused by his service and 
that it developed over his career of many years.  In 
determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Federal 
Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

While the veteran sincerely believes he sustained injuries 
during active service which have resulted in his present back 
disabilities, the Court has held that lay assertions of 
medical causation were insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  

Therefore, as the information provided in support of the 
application to reopen claims for service connection does not 
include new evidence which bears directly and substantially 
upon the specific matters under consideration and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claims, the Board finds "new and 
material" evidence has not been submitted.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for 
scoliosis, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for 
degenerative changes of the lumbar spine, the appeal is 
denied. 


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

